Citation Nr: 1549760	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-21 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left ankle sprain, to include the question of whether a timely substantive appeal was filed.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), to include the question of whether a timely substantive appeal was filed.

3.  Entitlement to service connection for a traumatic brain injury, to include the question of whether a timely substantive appeal was filed.

4.  Entitlement to service connection for headaches.  


REPRESENTATION

Veteran represented by:	 Marc S. Whitehead, Attorney

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to April 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2013 rating decision in which the RO, inter alia, denied the claim for service connection for headaches.  A notice of disagreement (NOD) was filed in April 2013.  A statement of the case (SOC) was issued in May 2015 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2015.

In addition, a September 2011 rating decision granted service connection for PTSD and assigned an initial 30 percent rating, effective March 24, 2010; continued a 10 percent rating for a left ankle sprain; and denied service connection for traumatic brain injury.  In January 2012, the Veteran filed an NOD, and a SOC was issued in March 2013.  The Veteran, through is attorney, filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2013.

This appeal had been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  In addition to the VBMS file, the Veteran has a separate, paperless, electronic Virtual VA file.  A review of the documents in Virtual VA reveals VA treatment records dated through November 2014; such records were considered in the May 2015 statement of the case.  The remaining documents in the Virtual VA file consists of various adjudicatory documents that are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal. 

For reasons expressed below, the Board has recharacterized the matters concerning the claims for higher ratings for PTSD and left ankle sprain, and for service connection for a TBI, as reflected on the title page.  These matters, along with the claim for service connection for headaches, are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.  

Specifically as regards the Veteran's claims for higher ratings for PTSD and for a left ankle sprain, as well as the claim for service connection for a TBI, it is noted that the Board shall not entertain an application for review on appeal unless it conforms to the law.  38 U.S.C.A. § 7108 (West 2014).  Pursuant to applicable law and regulation, an appeal consists of a timely filed NOD in writing and, after a SOC has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). 

A substantive appeal perfects the appeal to the Board and frames the issues to be considered.   Myers v. Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal consists of a properly completed VA Form 9 (Appeal to Board of Veterans' Appeals) or other correspondence containing the necessary information.  The substantive appeal must also indicate what issues are being perfected.  Proper completion and filing of a substantive appeal are the last actions a Veteran needs to take to perfect an appeal.  38 C.F.R. § 20.202 (2015). 

A substantive appeal must be filed within sixty days from the date that the AOJ mails the SOC to the Veteran, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 20.302 (2015).  Where a Veteran files a timely NOD but fails to timely file a substantive appeal, the appeal is untimely.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993). 



An extension of the sixty-day period for filing a substantive appeal may be granted for good cause. A request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303 (2015). 

As noted in the Introduction, above, the record reflects that following a September 2011 rating decision, the Veteran filed an NOD in January 2012, expressing his intent to appeal the denials of his claims for an increased rating for PTSD and a left ankle sprain as well as service connection for a TBI.  In March 2013, the AOJ issued an SOC to the Veteran and his attorney addressing the denial of claims for higher rating for PTSD, an increased rating for a left ankle sprain and service connection for a TBI.

The Veteran, through his attorney, filed a substantive appeal (via a VA Form 9) in August 2013.  In March 2014, the Veteran's attorney submitted additional argument in support of these appeals.  

Thus, the claims file includes no document filed by the Veteran or his attorney with the AOJ that constitutes a timely-filed substantive appeal as to the Veteran's claim for a higher rating for PTSD and an increased rating for a left ankle sprain as well as service connection for a TBI.  As such, it does not appear that a timely appeal as to these issues has been perfected.

Although a July 2015 VA Form 8, Certification of Appeal, lists claims for increased rating for PTSD and a left ankle sprain as well as service connection for a TBI as issues certified to the Board for adjudication, such document is an internal VA administrative document and does not confer jurisdiction.  Moreover, this document was not provided to the Veteran or his attorney nor has a supplemental statement of the case (SSOC) or other document been issued identifying these claims as on appeal.  See, e.g., Percy v. Shinseki, 23 Vet. App. 37 (2010) (by treating a matter as if it is part of a claimant's timely filed substantive appeal, VA waives any objections it might have had as to the timeliness of filing).  Further, while an extension of time may be granted for the filing of a substantive appeal, there is no evidence of record suggesting that such an extension was requested by the Veteran or his attorney.

As the AOJ has not addressed the question of whether a timely appeal has been perfected with respect to each of these matters, the Veteran has not been furnished the pertinent legal authority governing the question, nor afforded the opportunity to respond.  Accordingly, to avoid any prejudice to the Veteran, the AOJ should address this jurisdictional question, in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  If the AOJ finds that an appeal has not been perfected, then the Veteran and his attorney must be issued an appropriate supplemental SOC (SSOC) that includes citation to and discussion of all pertinent legal authority, and afforded the appropriate time period for response. 

Only if the AOJ determines that the Veteran has perfected a timely substantive appeal as to the claims for higher ratings for PTSD and a left ankle sprain and for service connection for a TBI should the AOJ undertake any further action on the claims.

As regards the claim for service connection for headaches, the Veteran has alleged the onset of his current disorder during service.  Specifically, he contends that his headaches began when he was given an intravenous due to dehydration while in Iraq in April 2003.  The Board notes that the Veteran's service treatment records indicate that he sought medical treatment for headaches during service.  On a June 2001 health questionnaire for dental treatment, the Veteran reported that he had frequent headaches.  During a September 2003 post deployment medical assessment, the Veteran denied frequent or severe headaches.  However, on separate September 2003 post deployment medical assessment, the Veteran noted that he developed headaches during his deployment.  In a June 2004 report of medical history, the Veteran denied ever having frequent or severe headaches.

The Veteran was afforded a VA headaches examination in June 2012.  The examiner opined that the Veteran's current headache condition was less likely than not incurred in or caused by service as his service treatment records noted that the Veteran's headaches were a symptom of allergic rhinitis rather than a separate chronic or acute medical problem/disease and did not show any treatment plan for headaches.  The examiner further reasoned that the medical records from post-service years did not show headaches as a chronic condition require on-going treatment.  However, the Board notes that the May 2011 VA examiner who conducted a TBI examination stated that Veteran's headaches had not improved over the past eight years, suggesting a possible chronic condition that had its onset during service.

Thus, there appears to be conflicting medical comments as the chronicity of the Veteran's headaches following service.  The Board further notes that it is unclear whether the June 2012 examiner considered the Veteran's reports of continued symptoms of headaches since service.  The Board notes that the Veteran is competent to report the nature of his symptoms, including the onset, severity, and frequency of such symptoms.  See Layno v. Brown, 6 Vet, App, 465, 269 (1994). 

Under these circumstances, the Board finds that further medical opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, the AOJ should arrange for the June 2012 VA examiner (or, if necessary, another appropriate physician) to review pertinent evidence and provide an addendum opinion.  The AOJ should only arrange for the Veteran to undergo further examination if deemed medically necessary in the judgment of the physician designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging to obtain further medical opinion in connection with this claim, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

As regards VA records, the claims file currently includes VA outpatient treatment records dated through May 2015.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain all pertinent, outstanding records of VA evaluation and/or treatment of the Veteran since May 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (2015)(clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim(s) on appeal.  


Accordingly, the matters are hereby REMANDED for the following action:

1.  Address the question of whether an appeal was timely perfected on the matters of entitlement to a higher rating for PTSD, an increased rating for a left ankle sprain and service connection for a TBI. 

2. If the determination on each jurisdictional question is  adverse to the Veteran, furnish to the Veteran and his attorney an appropriate SSOC on these matters that includes citation to and discussion of all legal authority governing the jurisdictional question, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

3. Only if the determinations on the questions of whether an appeal of the claims for higher ratings for PTSD and left ankle sprain, and the claims for service has been timely appealed is favorable to the Veteran should additional action-to include notification and/or development action should be considered on the claims for higher rating for PTSD, an increased rating for a left ankle sprain and service connection for a TBI before adjudicating these claims on the merits. 

4.  Obtain all VA treatment records of the Veteran dated since May 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the record.

5.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA)medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

6.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

7.  After all records and/or responses received from each contacted entity have been associated with the record, arrange to obtain an addendum opinion from the June 2012 VA examiner. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo another VA examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should reflect consideration of the Veteran's documented medical history and assertions.  

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's headache disorder had its onset in, or is otherwise medically related, to the Veteran's active military service. 

In rendering the requested opinion, the examiner must consider and discuss all pertinent in- and post-service medical evidence, as well as the Veteran's competent assertions as to the nature, onset, and continuity of headaches symptoms since service.  To the extent possible, the examiner should attempt to reconcile the conflicting medical findings/opinions of record.

All examination findings(if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection  for headaches in light of all pertinent evidence and legal authority.

10.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


